internal_revenue_service number release date date cc dom fs it a tl-n-2316-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b date date date date date tax_year tax_year issue when a under the facts described changed the classification of its aircraft from depreciable assets to inventory was this a change in method_of_accounting requiring the commissioner’s advance consent conclusion based on the facts presented in the incoming request for advice we conclude that a’s change from leasing to selling aircraft is a change in underlying facts and the concomitant reclassification of its assets therefore is not a change in method_of_accounting facts the following facts are based on your incoming request for advice as well as a conference call between the national_office and the field held on date for approximately eight years b a subsidiary of a was in the business of leasing aircraft to major airlines subsequently several of b’s major clients went out of business and on date a adopted a formal plan to permanently discontinue the aircraft leasing business product line of b b’s new line_of_business was selling aircraft from the time of the decision on date to discontinue the leasing business b began selling its leased aircraft until all of them had been sold by date most of them were sold on date a reported the decision to permanently change the business of b from that of leasing to selling aircraft in the date annual report and it also publicly announced the change to its shareholders and the investment community on date during the period of time that b was primarily engaged in leasing aircraft from date until date it never included purchase options in its lease agreements and when leases terminated b actively sought new lessees when aircraft were no longer profitable to lease the planes were sold apparently not merely for parts based on the sale prices to reflect this new business of selling aircraft aircraft were now reported as inventory rather than as depreciable capital assets this conversion resulted in a substantial loss on a’s date consolidated_return tax_year sec_1 and are under audit and the date corporate return was b’s final return law sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in the method_of_accounting does not include a change in treatment resulting from a change in underlying facts see e g example sec_1_446-1 a taxpayer in the wholesale dry goods business computes its income and expenses on the accrual_method of accounting and files its federal_income_tax returns on such basis vacation pay has been deducted in the year in which paid because the taxpayer did not have a completely vested vacation pay plan and therefore the liability for payment did not accrue until that year subsequently the taxpayer adopts a completely vested vacation pay plan that changes its year for accruing the deduction from the year in which payment is made to the year in which the liability to make payment now arises the change for the year of deduction of the vacation pay plan is not a change in method_of_accounting but results instead because the underlying facts that is the type of vacation pay plan have changed analysis a change in underlying facts rather than a change in method_of_accounting occurs when a taxpayer continues to apply its existing method_of_accounting to a change in business practices a change in economic or legal relationships or an otherwise altered fact situation in example supra the taxpayer has applied its existing method of reporting to a changed fact situation the different tax consequences arose from a different legal_obligation and economic condition not from a change in method of reporting see generally stephen f gertzman federal tax_accounting dollar_figure 2d ed in this case a change in facts occurred now selling rather than leasing aircraft which necessitated an accounting change thus of course the accounting change was a direct result of the change in facts of b’s business operations and comes under the change in underlying facts exception to a change in method_of_accounting it is important to note though that the change in underlying facts exception to a change in method_of_accounting does not preclude the existence of a timing change rather the regulations allow an exception for a change in underlying facts notwithstanding a change in timing caused by the change in facts see sec_1_446-1 and 47_tc_58 acq 1967_2_cb_2 infra decision is a frequently cited case for what constitutes a change in underlying facts in that case taxpayer changed a business policy it changed its advertising contract terms and billing procedures these changes resulted in a deferral of income when compared to its previous contractual terms with its customers the court stated that the change in customer contracts and billing terms which affected income_recognition was not a change in method_of_accounting although the change had consequences in the annual determination of income such consequences were not produced by the accounting system in essence this kind of business policy change was no different from a decision to lower prices or halt production for a year t c pincite similarly in 47_tc_391 acq 1969_2_cb_20 aff’d 407_f2d_210 9th cir cert_denied 396_us_824 taxpayer sold funeral plans under a contract providing that the amounts would be deposited and maintained in trust for the benefit of the purchaser and used only for specified purposes consistent with the trust relationship subsequently the taxpayer changed its contract to one requiring it to pay interest to the purchaser and permitted it to use the funds as it wished the court held that there was not a change in method_of_accounting but rather a change in facts had occurred that is amounts received under the earlier contract did not have to be included in income until used for the intended purposes but amounts received under the later contract were includible at the time of payment see also charles 69_tc_511 cash_basis taxpayer entered into agreements with purchaser that payment was not due until the following year and that taxpayer would have no rights claim or action against purchaser for payment prior to the succeeding year court held that due to the agreement there was no change in accounting_method in 42_f2d_620 6th cir taxpayer discontinued its business of mining and selling coal and started the business of leasing its property the sixth circuit held that taxpayer was not bound by the accounting methods formerly used with respect to its revenue from coal mining t he outstanding controlling fact is that petitioner’s going business with its established customs of sale and methods of bookkeeping ended it then engaged in a new businessbwith the same capital but of a different character with different prospective income 891_f2d_1579 fed cir aff’g ct_cl is different from the instant case in diebold taxpayer had consistently accounted for its replacement modules used to repair atm machines as inventory and then sought by way of amended returns to treat them as depreciable assets without requesting the commissioner’s advance consent the court held that taxpayer’s claim for refunds was based on an impermissible change in method_of_accounting from the accounting_method regularly used by the taxpayer in computing income diebold had established the inventory_method of accounting for the replacement modules and sought to change to a different method by treating the modules as depreciable assets rather than as inventory unlike the instant case there was no factual change to its business case development hazards and other considerations while we have concluded based on the facts as presented to us that there was a change in underlying facts and not an unauthorized change in method_of_accounting this is a very close call on this issue and this analysis might change if the facts are other than as presented to us second we might be able to argue that a never entered the business of selling planes it simply exited the business of leasing planes by selling the assets used in its leasing business in that event the cases related to a change in business such as morris-poston coal are inapplicable deborah a butler by gerald m horan senior technician reviewer income_tax accounting branch field service division
